          Case 3:20-cv-02731-VC Document 991 Filed 01/28/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,                Case No. 20-cv-02731-VC
                Plaintiffs,
                                                     BAIL ORDER NO. 60
         v.
                                                     Re: Dkt. Nos. 964-1, 974
 DAVID JENNINGS, et al.,
                Defendants.

       The bail application from Jaswant Singh is denied.

       The bail application from Nahum Rojas Orellana is granted. Bail is subject to the

standard conditions of release as stated at Dkt. No. 543. Bail is also subject to the additional

condition that Mr. Orellana remain in the residential treatment center as promised.

       IT IS SO ORDERED.

Dated: January 28, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
